DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 3 and 4 are withdrawn in view of the newly discovered reference(s) to Matsuhashi, Hayama, Fujita respectively for claim 3 and Nagamasa for claim 4.  Rejections based on the newly cited reference(s) follow.

Response to Arguments
Applicant’s arguments, see page 6, filed 10/22/2021, with respect to the claim objection have been fully considered and are persuasive.  The claim objection of claims 1-8 has been withdrawn. 
Applicant’s arguments, see pages 6 and 7, filed 10/22/2021, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claims 1-8 has been withdrawn. 

Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. In the remarks on pages 7 and 8, the arguments state that the applied references do not disclose the feature of arranging first basic pattern images and second basic pattern images from a same start position of printing.  The Examiner respectfully disagrees with this assertion based on figures 13 and 15a.

Therefore, based on the above, the limitations of the independent claims are disclosed below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: storage part in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6-8 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Ito (JP Pub 2016-132154 (Pub date: 7/25/2016)).

AMENDMENTS TO THE CLAIMS  
This listing of claims will replace all prior versions, and listings, of claims in the application:  
Listing of Claims:  

Re claim 1: Ito discloses a data processing method for repeatedly recording a first basic pattern image and a second basic pattern image on a long strip-shaped base material, the data processing method comprising steps of: 
a) storing the first basic pattern image and the second basic pattern image (e.g. the DRAM stores multiple pattern images that are bitmapped, which is disclosed in ¶ [44].); and 

[0044] FIG. 4 is a schematic diagram showing an image developed in the image memory. As shown in the figure, in the DRAM 316, rasterized processing is performed, and bitmap format images A, C, and D and variable images (indicated by numerals 1 to 6 and the like) are developed and stored. The variable image is an image obtained by combining a fixed frame image and a variable image arranged in the internal area. Data of each image is stored in an area corresponding to a series of addresses, with the upper left corner pixel at the top and the lower right corner pixel at the end in the allocated memory area.

b) calculating a pixel value to be recorded for each recording layout coordinate set indicative of a position on the long strip-shaped base material (e.g. the bitmapped images contains different bits representing pixel values that are at different locations in memory, which is disclosed in ¶ [44].  In addition, when selecting the layout, the system calculates a coordinate within the other images of where to place the image, which is disclosed in ¶ [57] and [58].  In ¶ [64] and [65], the layout position of the bitmap images can be adjusted.  This involves storing information about the position of the bitmap 

[0057] When the user wants to add a new job or image to the job list or change the layout, the user operates the layout change button b3 on the operation screen 351a in FIG. As a result, the screen transitions to the layout change screen 351c shown in FIG. The layout change screen 351c includes a layout list field a3, a message field b31, a replacement button b32, a column addition button b33, an image addition button b34, a deletion button b35, a confirmation button b36, and a cancel button b37 for displaying already laid out images. It is arranged.

[0058] In the message field b31, a message for guiding the operation procedure to the user and a message notifying the result of the operation are displayed. For example, in accordance with the guidance in the message field b31, the user instructs the image C by the cursor operation (reference a22), and further instructs the image D by the cursor operation, and then operates the replacement button b32. Thereby, as shown in FIG.9 (b), the layout position of the image C and the image D can be switched. In addition, the user designates a corresponding image according to the guidance in the message field b31 and then operates the column addition button b33, so that a new image is displayed between the image C and the variable image 1 as shown in FIG. The image E can be added as a simple job. Furthermore, the user operates the image addition button b34 according to the guidance in the message field b31 and then operates the image addition button b34, so that the layout position of the image C in the second column is shown in FIG. An image E whose layout position is in the same row can be added later. The image E is an image in which the layout held in the HDD 360 is not arranged, and the image C and the image width Wx are the same. Also, the user deletes the image C from the layout list column a3 as shown in FIG. 9E by operating the delete button b35 after instructing the corresponding image according to the guidance in the message column b31. Can do. In addition, in the operation screen 351a shown in FIG. 7, the selected image can be deleted by operating the delete button b5 after selecting any image in the same manner. When the layout change is completed, the user can confirm the change by 

[0064] Subsequently, the control unit 310 adjusts the print start position of each job (S106). Specifically, the print start position of each job is shifted according to the margin amount M of each job calculated in step S105. That is, the print start positions of job 1, job 3, and job 4 are shifted by the amount of margin M, respectively, with reference to the print start position of job 2 having the longest job length Lymax (see FIG. 5). As a result, the print end positions in the transport direction of the images are aligned.

[0065] Subsequently, the control unit 310 automatically adjusts the print direction and layout position of the image of each job (S107). Specifically, the control unit 310 reads image data in the reverse direction from the end address to the top address of each image developed in the memory shown in FIG. For images arranged in the same column (for example, image A and image B, image C and image E), the image arranged at the rear end of the column is read first (for example, image B and image E are read first. Read, and then read image A and image C. (See Fig. 13a). As a result, each image is upside down with respect to the print direction of the layout shown in FIG. Furthermore, the control unit 310 reverses the order of the layout positions of the images with the printing direction reversed (see Fig. 13B). Thereby, the layout position of each image coincides with the layout position shown in FIG. 10 (image A, image C, variable, image D are arranged in order from left to right).

wherein in the step b), a pixel value of a first basic pattern coordinate set indicative of a position on the first basic pattern image and a pixel value of a second basic pattern coordinate set indicative of a position on the second basic pattern image are each assigned to a corresponding one of the recording layout coordinate sets so as to cause the first basic pattern image and the second basic pattern image to be arranged side by side in a main scanning direction and to cause the first basic pattern image and the second basic pattern image to be each arranged continuously and 


    PNG
    media_image1.png
    353
    375
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    248
    226
    media_image2.png
    Greyscale


[0068] As shown in FIG. 13, the printed matter manufactured in the present embodiment has the print end positions of the respective images aligned. In order to obtain a printed material obtained by separating the images from the continuous paper S on which images as shown in FIG. 13 are printed, the following cutting process is performed. First, cutting is performed at the printing end position (cutting position X) of the image on the continuous paper S. This cutting may be performed by the cutting device 410 of the printing apparatus 1. In this case, when the continuous paper S cutting position X reaches the cutter 410, 


Re claim 2: The teachings of Ito are disclosed above. 
Ito discloses the data processing method according to claim 1, wherein in the step b), the pixel values are each assigned to a corresponding one of the recording layout coordinate sets so as to cause the first basic pattern image and the second basic pattern image to be arranged without a gap in the main scanning direction (e.g. as seen in figure 5 above, the images of jobs 1-4 are arranged in a manner to not have a gap between images, which is disclosed in ¶ [57] and [58] above.).  

Re claim 3: The teachings of Ito are disclosed above.
However, Ito fails to specifically teach the features of the data processing method according to claim 1, further comprising, before the step b), a step of a-1) storing a first offset value indicative of a distance by which the first basic pattern image is shifted in the main scanning direction relative to an origin of the recording layout coordinate sets and a second offset value indicative of a distance by which the second basic pattern image is shifted in the main scanning direction relative to the origin of the recording layout coordinate sets, 
wherein in the step b), a coordinate value in the main scanning direction of the first basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined by subtracting the first offset value from a coordinate 


Re claim 4: The teachings of Ito are disclosed above.
However, Ito fails to specifically teach the features of the data processing method according to claim 1, wherein 
in the step b), a coordinate value in the sub-scanning direction of the first basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined to be a remainder value obtained by dividing a coordinate value in the sub-scanning direction of the recording layout coordinate set by a length in the sub-scanning direction of the first basic pattern image, and a coordinate value in the sub-scanning direction of the second basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined to be a remainder value obtained by dividing a coordinate value in the sub-scanning direction of the recording layout coordinate set by a length in the sub-scanning direction of the second basic pattern image.  


Re claim 6: The teachings of Ito are disclosed above. 


Re claim 7: The teachings of Ito are disclosed above.
Ito discloses the data recording method according to claim 6, wherein an image is recorded on the base material in a one-pass manner on the basis of the pixel values each calculated for a corresponding one of the recording layout coordinate sets (e.g. the jobs 1-4 shown in figure 4 are printed simultaneously in figure 5, which is explained in ¶ [54].).  

[0054] The job displayed in the job list is an execution waiting job for printing on the continuous paper S. As shown in the figure, jobs 1 to 4 are job sets that are simultaneously subjected to print processing by arranging them in the width direction of continuous paper. A plurality of images having the same image width Wx can be sequentially arranged in one job in the sub-scanning direction. For example, in job 1 displayed in the job list, image A and image B having the same image width Wx are arranged.


Re claim 8: The teachings of Ito are disclosed above.
Ito discloses a flexible packaging manufacturing method comprising manufacturing flexible packaging by dividing the base material having an image recorded by the data recording method according to claim 6 along a boundary between the first basic pattern 

[0068] As shown in FIG. 13, the printed matter manufactured in the present embodiment has the print end positions of the respective images aligned. In order to obtain a printed material obtained by separating the images from the continuous paper S on which images as shown in FIG. 13 are printed, the following cutting process is performed. First, cutting is performed at the printing end position (cutting position X) of the image on the continuous paper S. This cutting may be performed by the cutting device 410 of the printing apparatus 1. In this case, when the continuous paper S cutting position X reaches the cutter 410, the conveyance of the continuous paper S is temporarily stopped, and the continuous paper S in the stopped state is cut. Alternatively, offline processing may be performed by a cutting device other than the printing device 10 without using the cutting device 410.

[0069] Next, cutting is performed at cutting positions 2 to 4 (Y) extending along the Y direction (conveying direction). This cutting can be performed by cutting the continuous paper S in the form of a roll R1 in a direction perpendicular to the axis by the cutter C along the cutting positions 2 to 4 (Y) as shown in FIG. If the roll R1 has a large diameter and it is difficult to cut the ring, as shown in FIG. 14B, the continuous paper S is pulled out in the direction opposite to the winding direction in FIG. Cut along cutting positions 2 to 4 (Y) by the cutter C arranged at a position corresponding to (Y). If the continuous paper S is a label paper, the process for producing a printed matter is completed. The obtained roll-like printed matter is loaded into a labeler (automatic labeling machine) and used in the next step.

.


    PNG
    media_image3.png
    511
    329
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Matsuhashi (US Pub 2009/0060610), Hayama (US Pub 2002/0075502) and Fujita (US Pub 2018/0334351).

Re claim 3: The teachings of Ito are applied to claim 1 above. 
However, Ito fails to specifically teach the features of the data processing method according to claim 1, further comprising, before the step b), a step of a-i) storing a first offset value indicative of a distance by which the first basic pattern image is shifted in the main scanning direction relative to an origin of the recording layout coordinate sets and a second offset value indicative of a distance by which the second basic pattern image is shifted in the main scanning direction relative to the origin of the recording layout coordinate sets, 
wherein in the step b), a coordinate value in the main scanning direction of the first basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined by subtracting the first offset value from a coordinate 

However, Ito fails to specifically teach the features of a recording head configured to eject ink from a plurality of nozzles arranged in a main scanning direction.
	However, this is well known in the art as evidenced by Matsuhashi.  Similar to the primary reference, Matsuhashi discloses printing images together on a web (same field of endeavor or reasonably pertinent to the problem).      
Matsuhashi discloses further comprising, before the step b), a step of a-i) storing a first offset value indicative of a distance by which the first basic pattern image is shifted in the main scanning direction relative to an origin of the recording layout coordinate sets (e.g. the invention discloses in figure 10, stored margin length between a first print A and a second print B.  As seen in figure 9A, the bottom of the page can be considered as the origin in the width direction and the offset, or margin, is set to 1mm from the bottom of the width, which is taught in ¶ [94] and [95]. ).


    PNG
    media_image4.png
    350
    337
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    462
    364
    media_image5.png
    Greyscale


[0094] In this way, as shown in FIG. 10, the layout software determines that the first printing process is a process that minimizes the area of margin from among the first to third printing processes. Then, the layout software generates unit area image data so that the prints are printed as shown in FIG. 9A (first printing process). The printer driver converts the unit area image data into unit area print data, and the printer 1 performs printing using the unit area print data repeatedly. 
[0095] In this way, when the multiple types of prints are printed, there are various printing processes, some print out multiple types of prints so that they are aligned in the width direction and others print out one type of prints. At this time, by selecting a printing process that minimizes the amount of margin as in the case of the second example embodiment, it is possible to suppress the amount of the print tape T consumed and reduce costs.


	However, this is well known in the art as evidenced by Hayama.  Similar to the primary reference, Hayama discloses printing on a tape sheet and determining the width of certain images in the overall tape image (same field of endeavor or reasonably pertinent to the problem).    
	Hayama teaches a second offset value indicative of a distance by which the second basic pattern image is shifted in the main scanning direction relative to the origin of the recording layout coordinate sets (e.g. the invention discloses determining multiple offsets in the main scanning direction that determine where different images are printed, which is illustrated in figure 22.  The Offset T(4) or T(5) are determined in order for the system to shift different images relative to the origin to the left of the image.  The use of the location of split images and printing each sequentially next to one another using the offsets are explained in ¶ [328]-[332] and [334]-[336].).

[0328] In the illustrated example of FIG. 22, the basic image is simply split into split images having split dot widths D(1) to D(10) (=1024 dots) and D(11) (=427 dots). 
[0329] As described above, in the split image-forming method and device, the basic dot width D0 in the longitudinal direction of the basic image having m character string images (1.ltoreq.m, two (m (=2)) character string images different in size in FIG. 22) arranged therein is split into n split dot widths D(i) (i=1 to n, where D(i).ltoreq.W, and the sum total .SIGMA.D(i)=D0), whereby the basic image is split into n images to produce n split images. 


[0331] Therefore, according to the tape printing apparatus 1 having the split image-forming method and device applied thereto, a whole print (basic) image can be printed simply by printing the above n split images sequentially. Further, connecting portions for connecting split images to reconstruct a basic image are formed in the direction of the width of each character string image, which prevents the connecting portions for connecting character lines of respective characters from being displaced together, so that split print images can be combined into the whole image with ease. 

[0332] Of course, in this embodiment as well, as described above, by allocating each split overlap width R(i) and split printing width T(i) (i=1 to n, n=11 in FIG. 22) in a real tape width L, an i-th split image can be printed in a split printing area having the split printing width T(i), or each split overlap width R(i) can be allocated such that the same is located to an overlap margin position for affixing or connecting respective split images to each other. Further, an actual print image adjusted to the real tape width L can be produced in advance before a printing operation, or instead of allocating each split printing width T(i) and split overlap width R(i), corresponding split dot width D(i) and split margin dot width E(i) can be allocated in the actual print image. All this enables more attractive labels and the like to be prepared by using overlap margins, thereby further increasing the above-mentioned advantageous effects.

[0334] As a result, according to the split image-forming method and device, it is possible to form a plurality of split images each printable on the tape, as a plurality of longitudinal image elements of a print (basic) image which is formed by arranging character string images having characters placed in the longitudinal direction. Especially, it is possible to form split 

[0335] Further, in the split image-forming method and device, the length of a long side of an affixing area to which the printed tape (real tape) is to be affixed may be set as an imaginary tape width (imaginary tape length) T0 (T0>0), to thereby create a basic image having a dot width printable within the imaginary tape width T0 as a basic dot width D0.

[0336] In this case, since the basic image having a dot width printable within the imaginary tape width T0 as a basic dot width D0 is produced, the basic image is split, whereby it is possible to create split images each made correspondent to an affixing area. That is, according to the tape printing apparatus 1 having the split image-forming method and device applied thereto, a print (basic) image which is made correspondent to an affixing area can be synthesized simply by sequentially printing n split images and then connecting them.

However, the combination above fails to specifically teach the features of wherein in the step b), a coordinate value in the main scanning direction of the first basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined by subtracting the first offset value from a coordinate value in the main scanning direction of the recording layout coordinate set, and a coordinate value in the main scanning direction of the second basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined by subtracting the second offset value from a coordinate value in the main scanning direction of the recording layout coordinate set.


Fujita teaches wherein in the step b), a coordinate value in the main scanning direction of the first basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined by subtracting the first offset value from a coordinate value in the main scanning direction of the recording layout coordinate set, and a coordinate value in the main scanning direction of the second basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined by subtracting the second offset value from a coordinate value in the main scanning direction of the recording layout coordinate set (e.g. the invention discloses determining the coordinates of different points of an image in figure 13A.  In figure 13B, the actual coordinate in the X direction can be found by subtracting an offset from an X coordinate, which is explained in ¶ [77].  This subtraction of a stored offset from an X coordinate can be used to find the coordinates of C and G.  When applying this same subtraction of a stored offset to the X coordinates of images represented by the combination of Matsuhashi and Hayama references, this overall combination would allow for the determination of the offset images in the X direction by subtracting an offset value from different coordinates of images on the printed tape.).

[0077] FIG. 13A to FIG. 13D are explanatory illustrations for illustrating a method of displaying the sheet image in Step S505. In this case, description is given of an example of a case in which the sheet image is mapped at the ejection tray of the large-capacity stacker 320 in the system configuration image. FIG. 13A is an illustration of a sheet image representing a 



    PNG
    media_image6.png
    153
    146
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    215
    227
    media_image7.png
    Greyscale


Hence, the prior art includes each limitation, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual elements combined in a single prior art reference. 
In combination, Ito performs the same function as it does separately of an image recording apparatus comprising: 
a conveyance mechanism configured to convey a long strip-shaped base material in a sub-scanning direction orthogonal to the main scanning direction relative to the recording head; and 
a data processing device configured to generate recording data to be input to the recording head, 
wherein the data processing device includes 
a storage part configured to store a first basic pattern image and a second basic pattern image, and 

wherein the calculation part assigns each of a pixel value of a first basic pattern coordinate set indicative of a position on the first basic pattern image and a pixel value of a second basic pattern coordinate set indicative of a position on the second basic pattern image to a corresponding one of the recording layout coordinate sets so as to cause the first basic pattern image and the second basic pattern image to be arranged side by side in the main scanning direction and to cause the first basic pattern image and the second basic pattern image to be each arranged continuously and repeatedly in the sub-scanning direction. 
In combination, Matsuhashi performs the same function as it does separately of further comprising, before the step b), a step of a-i) storing a first offset value indicative of a distance by which the first basic pattern image is shifted in the main scanning direction relative to an origin of the recording layout coordinate sets.
In combination, Hayama performs the same function as it does separately of a second offset value indicative of a distance by which the second basic pattern image is shifted in the main scanning direction relative to the origin of the recording layout coordinate sets.
In combination, Fujita performs the same function as it does separately of wherein in the step b), a coordinate value in the main scanning direction of the first basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined by subtracting the first offset value from a coordinate value in the main scanning direction of the recording layout coordinate set, and a 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Ito to include the feature of further comprising, before the step b), a step of a-i) storing a first offset value indicative of a distance by which the first basic pattern image is shifted in the main scanning direction relative to an origin of the recording layout coordinate sets, as discussed by Matsuhashi, thereby having a margin or offset in the X direction that is minimized on a web print that can reduce the amount of print tape consumed, as Matsuhashi discloses in ¶ [95].
The results of the combination would have been predictable and resulted in modifying the invention of Ito to include the feature of second offset value indicative of a distance by which the second basic pattern image is shifted in the main scanning direction relative to the origin of the recording layout coordinate sets, as discussed by Hayama, thereby determining the offset of different vertical splits in the horizontal direction of a printed image to ensure correct sequential printing to improve the appearance of printed labels, as Hayama discloses in ¶ [333] and [336].
The results of the combination would have been predictable and resulted in modifying the invention of Ito to include the feature of wherein in the step b), a 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed (or, for Pre-AIA  purposes, at the time the invention was made). 


Re claim 9: Ito discloses an image recording apparatus comprising: 

a conveyance mechanism, comprising a plurality of rollers, configured to convey a long strip-shaped base material in a sub- scanning direction orthogonal to the main scanning direction relative to the recording head (e.g. the paper feeding device feeds a web downstream to a recording area where an image is printed onto the sheet, which is disclosed in ¶ [30] and [32].); and 

[0030] The paper feeding device 100 sends out the continuous paper S downstream in the paper transport direction. In the 

[0032]  The image forming apparatus 300 prints an image based on the job on the continuous paper S. The image forming apparatus 300 uses a photosensitive drum 320 (Y, M, C, K) and an intermediate transfer belt 330 as an image carrier. The intermediate transfer belt 330 is an endless belt and is supported by a plurality of rollers so as to be able to travel. The toner images of the respective colors formed on the photosensitive drum 320 (Y, M, C, K) are sequentially transferred onto the intermediate transfer belt 330, and the toner images in which the layers of the respective colors (Y, M, C, K) are superimposed. A (color image) is formed on the intermediate transfer belt 330. Then, a toner image formed on the intermediate transfer belt 330 is transferred onto the continuous paper S by applying a bias having a polarity opposite to that of the toner to the transfer roller, and then fixed by the fixing unit 340.

a data processing device to generate recording data to be input to the recording head (e.g. the CPU controls the overall device, which includes the printer and the scanner.  The CPU controls the generation of data via the network computer or scanner, storing this information and sending this information for printing, which is disclosed in ¶ [39]-[42].), 

[0039] The CPU 311 controls the overall operation of the image forming apparatus 300 and the printing apparatus 1 by executing various programs stored in the DRAM 315 or the HDD 360.

[0040] Printing image data sent from a terminal device 900 such as a PC is stored in a DRAM 316 as an image memory via a printer controller 380. Similarly, the image data of the document obtained by reading by the scanner 370 is also stored in the DRAM 316. At the time of printing, image data to be printed is read from the DRAM 316 and an image signal is sent to the writing unit 390.



[0042] The image control unit 601 receives various timing signals such as horizontal and vertical synchronization signals (HV, VV), an index signal index, and a pixel clock signal clk. The image control unit 601 reads and holds the image data stored in the DRAM 316 by the memory reading module 604, and sends the image data to the output buffer 605 according to the received timing signal. In the output buffer 605, the pixel signal is sent to the writing unit 390 for each line according to the timing signals from the counters 602 and 603.

wherein the data processing device comprises a computer including a processor, a memory, a storage part, and execute a computer program stored in the storage part (interpretation: a hard disk drive that stores a computer program that is loaded by a controller and causes the processor to perform arithmetic processing in accordance with the computer program to control the operation of each of the components of the printing apparatus, which is disclosed on pages 14.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) so as to implement
a basic pattern image storage part configured to store a first basic pattern image and a second basic pattern image (e.g. the DRAM stores multiple pattern images that are bitmapped, which is disclosed in ¶ [44] above.), and 
a calculation part configured to calculate a pixel value to be recorded for each recording layout coordinate set indicative of a position on the long striped-shaped base material (e.g. the bitmapped images contains different bits representing pixel values that are at different locations in memory, which is disclosed in ¶ [44] above.  In addition, 
wherein the calculation part assigns each of a pixel value of a first basic pattern coordinate set indicative of a position on the first basic pattern image and a pixel value of a second basic pattern coordinate set indicative of a position on the second basic pattern image to a corresponding one of the recording layout coordinate sets so as to cause the first basic pattern image and the second basic pattern image to be arranged side by side in the main scanning direction and to cause the first basic pattern image and the second basic pattern image to be each arranged continuously and repeatedly in the sub-scanning direction (e.g. when the user sets the layout of several images on the sheet in the main scanning direction and repeated with a certain amount of times, the system determines the configuration of placing images next to one another, such as in figure 5, and repeating the arrangement of this image placement, which is disclosed in ¶ [58] above.).   

	However, Ito fails to specifically teach the features of a recording head configured to eject ink from a plurality of nozzles arranged in a main scanning direction, and an offset value storage part configured to store a first offset value indicative of a distance by which the first basic pattern image is shifted in the main scanning direction relative to an origin of the recording layout coordinate sets.
	However, this is well known in the art as evidenced by Matsuhashi.  Similar to the primary reference, Matsuhashi discloses printing images together on a web (same field of endeavor or reasonably pertinent to the problem).      

[0039] As the printer 1 receives print data, the printer 1 controls various units (a transport unit 20, a driving unit 30, and a head unit 40) using a controller 10 and then forms images on the print tape T. Note that a detector group 50 monitors the status of the printer 1 and the controller 10 controls various units on the basis of detected results. 
[0040] The transport unit 20 transports the print tape T in a direction in which the print tape T is continuous (hereinafter, referred to as transport direction) from the upstream side to the downstream side. The transport roller 21 is driven by a motor to feed an unprinted roll print tape T1 to a printing area, and then a take-up mechanism takes up a printed print tape T2 in a roll shape. Note that, in the printing area during printing, the lower side of the print tape T is vacuumed, so that the print tape is held at a predetermined position. 
[0041] The driving unit 30 adjustably moves the head unit 40 in an X direction that corresponds to the transport direction and a Y direction that corresponds to the width direction of the print tape T. The driving unit 30 is constituted of an X-axis stage 31 that allows the head unit 40 to move in the X direction, a Y-axis stage 32 that allows the X-axis stage 31 to move in the Y direction, and a motor that moves the head unit 40 and the X-axis stage 31. 
[0042] The head unit 40 is used to form an image and includes a plurality of heads 41. A plurality of nozzles, which serve as ink discharging portions, are provided on the bottom face of each head 41, and each of the nozzles is provided with an ink chamber in which ink is contained. 

an offset value storage part configured to store a first offset value indicative of a distance by which the first basic pattern image is shifted in the main scanning direction relative to an origin of the recording layout coordinate sets (e.g. the invention discloses 

Therefore, in view of Matsuhashi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a recording head configured to eject ink from a plurality of nozzles arranged in a main scanning direction, and an offset value storage part configured to store a first offset value indicative of a distance by which the first basic pattern image is shifted in the main scanning direction relative to an origin of the recording layout coordinate sets, incorporated in the device of Ito, in order to print with an ink jet printing technology in a manner to minimize a margin on a web, which reduces print processing time (as stated in Matsuhashi ¶ [101]).  

However, Ito in view of Matsuhashi fails to specifically teach the feature of a second offset value indicative of a distance by which the second basic pattern image is shifted in the main scanning direction relative to the origin of the recording layout coordinate sets.
	However, this is well known in the art as evidenced by Hayama.  Similar to the primary reference, Hayama discloses printing on a tape sheet and determining the width of certain images in the overall tape image (same field of endeavor or reasonably pertinent to the problem).    


However, the combination above fails to specifically teach the features of wherein the calculation part determines a coordinate value in the main scanning direction of the first basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets by subtracting the first offset value from a coordinate value in the main scanning direction of the recording layout coordinate set, and determines a coordinate value in the main scanning direction of the second basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets by subtracting the second offset value from a coordinate value in the main scanning direction of the recording layout coordinate set.

However, this is well known in the art as evidenced by Fujita.  Similar to the primary reference, Fujita discloses determining coordinates of different parts of the images (same field of endeavor or reasonably pertinent to the problem).    


Hence, the prior art includes each limitation, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual elements combined in a single prior art reference. 
In combination, Ito performs the same function as it does separately of an image recording apparatus comprising: 

a data processing device to generate recording data to be input to the recording head, 
wherein the data processing device comprises a computer including a processor, a memory, a storage part, and execute a computer program stored in the storage part so as to implement
a basic pattern image storage part configured to store a first basic pattern image and a second basic pattern image, and 
a calculation part configured to calculate a pixel value to be recorded for each recording layout coordinate set indicative of a position on the long striped-shaped base material, 
wherein the calculation part assigns each of a pixel value of a first basic pattern coordinate set indicative of a position on the first basic pattern image and a pixel value of a second basic pattern coordinate set indicative of a position on the second basic pattern image to a corresponding one of the recording layout coordinate sets so as to cause the first basic pattern image and the second basic pattern image to be arranged side by side in the main scanning direction and to cause the first basic pattern image and the second basic pattern image to be each arranged continuously and repeatedly in the sub-scanning direction. 
In combination, Matsuhashi performs the same function as it does separately of a recording head configured to eject ink from a plurality of nozzles arranged in a main 
In combination, Hayama performs the same function as it does separately of a second offset value indicative of a distance by which the second basic pattern image is shifted in the main scanning direction relative to the origin of the recording layout coordinate sets.
In combination, Fujita performs the same function as it does separately of wherein the calculation part determines a coordinate value in the main scanning direction of the first basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets by subtracting the first offset value from a coordinate value in the main scanning direction of the recording layout coordinate set, and determines a coordinate value in the main scanning direction of the second basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets by subtracting the second offset value from a coordinate value in the main scanning direction of the recording layout coordinate set. 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Ito to include the features of a recording head configured to eject ink from a plurality of nozzles arranged in a main scanning direction, and an offset value storage part configured to store a first offset value indicative of a distance by 
The results of the combination would have been predictable and resulted in modifying the invention of Ito to include the feature of a second offset value indicative of a distance by which the second basic pattern image is shifted in the main scanning direction relative to the origin of the recording layout coordinate sets, as discussed by Hayama, thereby determining the offset of different vertical splits in the horizontal direction of a printed image to ensure correct sequential printing to improve the appearance of printed labels, as Hayama discloses in ¶ [333] and [336].
The results of the combination would have been predictable and resulted in modifying the invention of Ito to include the feature of wherein the calculation part determines a coordinate value in the main scanning direction of the first basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets by subtracting the first offset value from a coordinate value in the main scanning direction of the recording layout coordinate set, and determines a coordinate value in the main scanning direction of the second basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets by subtracting the second offset value from a coordinate value in the main scanning direction of the recording layout coordinate set, as discussed by Fujita, thereby adding or subtracting an offset to find the location of a point in the image, as Fujita discloses in ¶ [77]. 
. 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Hayama and Nagamasa (US Pub 2013/0223762).

Re claim 4: The teachings of Ito are applied to claim 1 above.
However, Ito fails to specifically teach the features of the data processing method according to claim 1, wherein 
in the step b), a coordinate value in the sub-scanning direction of the first basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined to be a remainder value obtained by dividing a coordinate value in the sub-scanning direction of the recording layout coordinate set by a length in the sub-scanning direction of the first basic pattern image, and a coordinate value in the sub-scanning direction of the second basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined to be a remainder value obtained by dividing a coordinate value in the sub-scanning direction of the recording layout coordinate set by a length in the sub-scanning direction of the second basic pattern image.  


Hayama discloses wherein 
in the step b), a coordinate value in the sub-scanning direction of the first basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined, and a coordinate value in the sub-scanning direction of the second basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined (e.g. the invention discloses determining multiple offsets in the main scanning direction that determine where different images are printed, which is illustrated in figure 22.  These Offsets are considered as a coordinate in one direction in order for the system to output different images relative to the origin.  The explanations of the use of the location of split images and printing each sequentially next to one another using the offsets are explained in ¶ [328]-[332] and [334]-[336] above.).  

However, the combination above fails to specifically teach the features of recording layout coordinate sets is determined to be a remainder value obtained by dividing a coordinate value in the sub-scanning direction of the recording layout coordinate set by a length in the sub-scanning direction of the first basic pattern image, and the recording layout coordinate sets is determined to be a remainder value obtained by dividing a coordinate value in the sub-scanning direction of the recording layout 

However, this is well known in the art as evidenced by Nagamasa.  Similar to the primary reference, Nagamasa discloses assigning a coordinate to a reminder value determined (same field of endeavor or reasonably pertinent to the problem).    
Nagamasa teaches wherein 
recording layout coordinate sets is determined to be a remainder value obtained by dividing a coordinate value in the sub-scanning direction of the recording layout coordinate set by a length in the sub-scanning direction of the first basic pattern image, and the recording layout coordinate sets is determined to be a remainder value obtained by dividing a coordinate value in the sub-scanning direction of the recording layout coordinate set by a length in the sub-scanning direction of the second basic pattern image (e.g. the invention discloses determining a number of pixels in the horizontal direction H or the vertical direction V, which is mentioned in ¶ [35].  The invention discloses in ¶ [83] the input of coordinates in a block into equations to determine the remainder.  If the remainder is a positive integer, the remainder becomes the coordinate for the u or v input into the equation.  This is performed for the horizontal and vertical component of a block.  If this same calculation is applied to a second block away from an initial block, the same results regarding the remainder becoming the coordinate value can be determined.  This feature incorporated in the combination of Ito, as modified by Hayama, performs the feature of determining coordinates in a set associated with a remainder of an equation for blocks of image data.).

[0035] The position of each pixel of the conversion target image that is the image before conversion is represented by first coordinate values (x, y), and the position of each pixel of the projection-transformed image after conversion generated by the image processing apparatus 1 is represented by second coordinate values (u, v). The projection-transformed image is assumed to be an image including H pixels in the horizontal direction and V pixels in the vertical direction. Note that each of x and u is a coordinate element representing the horizontal component of coordinate values, and each of y and v is a coordinate element representing the vertical component of coordinate values.

[0083] In this embodiment, an inverse projection transformation unit 11 divides a projection-transformed image into blocks and substitutes coordinate values (u, v) in each block into equations (2) in the raster scan order to calculate corresponding output coordinate values (x, y). In the following explanation, focus is placed on parts different from FIG. 1, and a description of the same arrangements and operations as in FIG. 1 such as the arrangements and operations of an image acquisition unit 12, an interpolation processing unit 13, and a control unit 14 will be omitted. A lens distortion correction unit 15 corrects the output of the inverse projection transformation unit 11, as shown in FIG. 6. In the following description, the minimum value of a coordinate element u in the horizontal direction is 0, and the maximum value is H-1, whereas the minimum value of a coordinate element v in the vertical direction is 0, and the maximum value is V-1 based on the number of pixels after projection transformation. 
[0084] FIG. 9 shows an example of division into blocks, plotting u along the abscissa and v along the ordinate. FIG. 10 shows a detailed substitution order of the coordinate values (u, v) in each block into equations (2). Note that the number of pixels of one block is, for example, the power of a natural number having 2 as the base and a natural number as the exponent in both the horizontal direction and the vertical direction except the right end and the lower end. The number of pixels in the horizontal direction is assumed to be 2.sup.N, and the number of pixels in the vertical direction is assumed to be 2.sup.M. The exponents N and M are integers of 0 or more. They can be determined 
[0085] Referring to FIG. 9, BH is an integer value of 0 or more which designates the block position in the horizontal direction. The minimum value is 0, and the maximum value is BH.sub.max. BH.sub.max is a minimum integer of H+2.sup.N-1 or more. Similarly, BV is an integer value of 0 or more which designates the block position in the vertical direction. The minimum value is 0, and the maximum value is BV.sub.max. BV.sub.max is a minimum integer of V+2.sup.M-1 or more. 

Hence, the prior art includes each limitation, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual elements combined in a single prior art reference. 
In combination, Ito performs the same function as it does separately of the functions of claim 1. 
In combination, Hayama performs the same function as it does separately of wherein in the step b), a coordinate value in the sub-scanning direction of the first basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined, and a coordinate value in the sub-scanning direction of the second basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined. 
In combination, Nagamasa performs the same function as it does separately of wherein recording layout coordinate sets is determined to be a remainder value 
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Ito to include the feature of wherein in the step b), a coordinate value in the sub-scanning direction of the first basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined, and a coordinate value in the sub-scanning direction of the second basic pattern image to be assigned to a corresponding one of the recording layout coordinate sets is determined, as discussed by Hayama, thereby determining the offset of different splits in the horizontal direction of a printed image to ensure correct sequential printing to improve the appearance of printed labels, as Hayama discloses in ¶ [333] and [336]. 
The results of the combination would have been predictable and resulted in modifying the invention of Ito to include the feature of wherein recording layout coordinate sets is determined to be a remainder value obtained by dividing a coordinate value in the sub-scanning direction of the recording layout coordinate set by a length in the sub-scanning direction of the first basic pattern image, and the recording layout 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed (or, for Pre-AIA  purposes, at the time the invention was made). 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Debaere (US Pub 2010/0014109).

Re claim 5: The teachings of Ito are disclosed above.  
Ito discloses the data processing method according to claim 1, wherein 
the step b) includes the steps of: 
b-1) generating a first strip-shaped image by arranging the first basic pattern image shifted in the main scanning direction and making an area extending in the main scanning direction where no first basic pattern image is arranged blank (e.g. the system can generate a first image in a repeat manner in a first column in the invention.  As seen in figure 5, the image A is in a first strip of the sheet, which is disclosed in ¶ [44], [45], [57] and [58] above.); 


However, Ito fails to specifically teach the features of the first strip-shaped image having a length equivalent to an entire range in the main scanning direction of the recording layout coordinate sets; the second strip-shaped image having a length equivalent to the entire range in the main scanning direction of the recording layout coordinate sets; b-3) determining the pixel values to be each assigned to a corresponding one of the recording layout coordinate sets by taking a logical sum of the first strip-shaped image and the second strip-shaped image.

However, this is well known in the art as evidenced by Debaere.  Similar to the primary reference, Debaere discloses printing on a web or tape with multiple images (same field of endeavor or reasonably pertinent to the problem).    
Dabaere discloses the first strip-shaped image having a length equivalent to an entire range in the main scanning direction of the recording layout coordinate sets (e.g. the print commands are interpreted and are repeated in interpretation in order to have multiple images in a longitudinal manner on a web, which is disclosed in ¶ [71]-[73].  This occurs to two different areas represented by 711 and 712 in figure 7.); 

[0070] An interpreter 405, 406 interprets a list of printer commands 403, 404 and produces an interpreted stream of printer commands 407, 408. 
[0071] Interpreting involves determining a bounding box, i.e., a rectangular area on the canvas that entirely contains the graphic object. Interpreting a graphic object also involves transforming the object into a set of graphic primitives that are visually equivalent when rendered, but that enable fast rendering. For example, a circle can be transformed into a contiguous set of trapezoids that closely approximate the circle when rendered at the resolution of a specific printing device, and a character can be transformed into a bitmap having the tonal and spatial resolution of a printing device. In a preferred embodiment, interpreting involves rasterizing text objects. In a very preferred embodiment of the present invention, every character having a specific font type and font size that occurs in a text object is rasterized only once, and an interpreted text object includes the rasterized characters and a sequence of locations where the rasterized characters occur in the text object. 
[0072] Interpreting a list of printer commands may also involve a step and repeat process, for example a step and repeat process in the transversal and/or the longitudinal dimensions. Referring to FIG. 7 a first graphic object or primitive 711 belonging to a first document is replicated along the longitudinal dimension 750 of a web of a printing device by means of a step and repeated process. 
[0073] Referring again to FIG. 7, an interpreter associates with every graphic object or graphic primitive 711, 712 a bounding box 731, 732. This bounding box indicates the spatial scope of a graphic object or primitive. 

    PNG
    media_image8.png
    323
    325
    media_image8.png
    Greyscale


the second strip-shaped image having a length equivalent to the entire range in the main scanning direction of the recording layout coordinate sets (e.g. the print commands are interpreted and are repeated in interpretation in order to have multiple images in a longitudinal manner on a web, which is disclosed in ¶ [71]-[73] above.  This occurs to two different areas represented by 711 and 712 in figure 7 above.); 
b-3) determining the pixel values to be each assigned to a corresponding one of the recording layout coordinate sets by taking a logical sum of the first strip-shaped image and the second strip-shaped image (e.g. the multiplexed images are placed on logical print zones, which is disclosed on ¶ [75]-[79], [83] and [84].  These images are bitmapped and printed on a web on different sides after being represented on different sides of a web from a digital perspective in the logical zones, which is disclosed in ¶ [91]-[94].).


[0075] According to a preferred embodiment of the present invention, the substrate of a printer is subdivided into logical print zones. A logical print zone is a printable area on a specific substrate having a shape and having dimensions that is defined on the unprinted stock and to which a print job is assigned. 
[0076] In the case of web based digital printing device, a logical print zone may for example correspond to a rectangular area on a web of a specific stock having a length and a width that is optimized for a specific print job to include the printing of a specific number of specific labels. 
Multiplexer 
[0077] The multiple streams of interpreted printer commands 407, 408 are multiplexed by a multiplexer 420. 
[0078] The multiplexing preferably involves assigning a specific stream of interpreted printer commands 407, 408 to a specific logical print zone (701, 702) on a web of a printing system. This assignment may include a geometrical translation or another geometrical transformation such as a rotation or scaling of interpreted objects. 
[0079] The effect of a multiplexing operation is also explained by means of FIG. 7. A first interpreted object 711 is assigned to a first logical print zone 701 and a second interpreted object 712 is assigned to a second logical print zone 702. 

[0083] The multiplexed interpreted printer command stream 421 is sent to a renderer 422. 
[0084] The renderer 422 renders the graphic primitives, i.e., calculates the values of the pixels of the bitmap that have the same tonal and spatial resolution as a printing device. 

[0091] Referring again to FIG. 4, the end result of the rendering step is a bitmap 423 that is ready to be sent to a printing device. 

Printing Device 
[0093] According to a preferred embodiment, the printing device is a web fed printing device 500. It includes a first roll 520 containing unprinted stock, a web 530 and a roll containing printed stock 540. The web moves in a direction 550 and printing takes place at a marking station 510. The marking station can be inkjet, toner based or any other marking station. It can be a monochrome or a color marking station. The marking station puts colorant onto the web in response to the pixel values of the bitmap 423 that is sent to the printing device 500. The printing device includes a buffer (not shown in FIG. 5) that can contain a band of rows of pixels produced by the renderer. Web based digital printing systems are well known to a person skilled in the art and they are not further elaborated here. 
[0094] The bitmap that is rendered and printed is conceptually not limited in a transversal dimension 550 of a web. In practice, a renderer will stop rendering when a print job is finished or when the first roll 520 of unprinted stock stops feeding the web 530. 

Therefore, in view of Debaere, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the first strip-shaped image having a length equivalent to an entire range in the main scanning direction of the recording layout coordinate sets; the second strip-shaped image having a length equivalent to the entire range in the main scanning direction of the recording layout coordinate sets; b-3) determining the pixel values to be each assigned to a corresponding one of the recording layout coordinate sets by taking a logical sum of the first strip-shaped image and the second strip-shaped image, incorporated in the device of Ito, in order to render graphical primitives and combining multiple images on a single .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lang discloses printing a split image on a web.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672